— Appeal by defendant from a judgment of the County Court, Westchester County (Marasco, J.), rendered January 12, 1981, convicting him of criminal possession of stolen property in the second degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Paige, 54 AD 2d 631; cf. People v Gonzalez, 47 NY2d 606.) Gibbons, J. P., O’Connor, Brown and Boyers, JJ., concur.